13-2653-cv
Whyte v. Barclays Bank

                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                             SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal
Rule of Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. When citing
a summary order in a document filed with this court, a party must cite either the
Federal Appendix or an electronic database (with the notation “summary order”).
A party citing a summary order must serve a copy of it on any party not
represented by counsel.

      At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
in the City of New York, on the 24th day of March, two thousand sixteen.

PRESENT:

     Ralph K. Winter,
     Christopher F. Droney,
               Circuit Judges,
     Alvin K. Hellerstein,*
               District Judge.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
Bettina M. Whyte, as Trustee of the SemGroup Litigation Trust,

              Plaintiff-Appellant,

                    -v.-                                      13-2653-cv

Barclays Bank PLC, Barclays Capital, Inc.,

          Defendants-Appellees.**
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

FOR PLAINTIFF-APPELLANT:                    Susheel Kirpalani, Quinn
                                            Emanuel, Urquhart & Sullivan
                                            LLP, New York, NY, Rachel S.
                                            Fleishman, William T. Reid
                                            IV, & Jeffrey E. Gross, Reid
                                            Collins & Tsai LLP, New York,
                                            NY

*
   The Honorable Alvin K. Hellerstein, of the Southern District of New York,
sitting by designation.

**
     We direct the Clerk of Court to amend the caption as noted.
FOR DEFENDANTS-APPELLEES:              Robinson B. Lacy, Jeffrey T.
                                       Scott, & Andrew E. Gelfand,
                                       Sullivan & Cromwell LLP, New
                                       York, NY

     Appeal from a judgment of the United States District Court

for the Southern District of New York (Jed S. Rakoff, Judge).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the District Court is AFFIRMED.

     Plaintiff Bettina M. Whyte, as Trustee of the SemGroup

Litigation Trust, appeals from the district court’s June 12,

2013, judgment granting defendants’ motions to dismiss pursuant

to Federal Rule of Civil Procedure 12(b)(6).     The district court

held that "the [Bankruptcy Code’s] section 546(g) 'safe harbor'

impliedly preempts state-law fraudulent conveyance actions

seeking to avoid 'swap transactions' as defined by the Code."

Whyte v. Barclays Bank PLC, 494 B.R. 196, 201 (S.D.N.Y. 2013). We

affirm for substantially the reasons stated in In re: Tribune

Company Fraudulent Conveyance Litigation, 13-3992-cv; 13-3875-cv;

13-4178-cv; 13-4196-cv, which was heard in tandem with the

present matter.

                            FOR THE COURT,

                            Catherine O’Hagan Wolfe
                            Clerk of Court




                                   2